Citation Nr: 9912304	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  98-14 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

1. Whether the appellant's Dependency and Indemnity 
Compensation benefits were properly terminated effective 
February 1, 1982.

2. Entitlement to waiver of recovery of an overpayment of 
Dependency and Indemnity Compensation, in the calculated 
amount of $59,064.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran had recognized service from February 1945 to 
April 1946.  He died on March [redacted] 1948, due to pulmonary 
tuberculosis.  By an October 1953 rating action, the RO 
established service connection for the cause of the veteran's 
death.  The appellant was awarded death compensation, as the 
veteran's unremarried widow, effective from March 30, 1948.  
She elected and was paid Dependency and Indemnity 
Compensation (DIC), effective March 24, 1964, based upon her 
status as the surviving spouse of the veteran.  38 C.F.R. § 
3.5 (1998).

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1998 decision by the Committee 
on Waivers and Compromises (Committee) at the Manila, 
Philippines, Regional Office (RO), which denied the 
appellant's request for waiver of recovery of an overpayment 
of DIC benefits in the amount of $59,064, finding the 
existence of misrepresentation and bad faith on the part of 
the appellant, thereby precluding a waiver.

It appears that the appellant may be seeking the 
reinstatement of her DIC benefits.  In this regard, the Board 
points out that a Certificate of Death from the Republic of 
the Philippines shows that H.L., the individual with whom the 
appellant is considered herein to have been in a marital 
relationship, died on April [redacted], 1998.  This information 
is directed to the attention of the RO for appropriate action.


FINDINGS OF FACT

1. The veteran died on March [redacted] 1948, due to pulmonary 
tuberculosis.  

2. By an October 1953 rating action, the RO established 
service connection for the cause of the veteran's death, 
pulmonary tuberculosis.

3. Effective from March 30, 1948, the appellant was awarded 
death compensation as the unremarried widow of the 
veteran.

4. The appellant elected and was paid DIC benefits, effective 
March 24, 1964, based upon her status as the surviving 
spouse of the veteran.  

5. The VA continued payment to the appellant of DIC benefits 
until April 30, 1998.

6. In October 1997, the appellant admitted that she had been 
living in a husband and wife relationship with H.L. since 
February 1982 and that she was reputed in the community to 
be the wife of H.L.  

7. As a result of the above evidence, the appellant's DIC 
benefits were retroactively terminated, effective February 
1, 1982, on the basis that the appellant could no longer 
be recognized as the veteran's unremarried widow for VA 
purposes because she was living with another person of the 
opposite sex and holding herself out openly to be the 
spouse of that other person.

8. The evidence clearly indicates that the appellant accepted 
DIC benefits from February 1, 1982, until April 30, 1998, 
in the total amount of $59,064, despite having the 
knowledge that she could no longer be recognized as the 
veteran's unremarried widow for VA purposes; such action 
constitutes a willful intention to seek an unfair 
advantage over the VA, and the neglect or refusal to 
fulfill a duty to disclose pertinent information to the 
VA, prompted by her self-interest.


CONCLUSIONS OF LAW

1. The termination of the appellant's DIC benefits, effective 
February 1, 1982, was proper, on the basis that the 
appellant could no longer be recognized as the veteran's 
unremarried widow.  38 U.S.C.A. §§ 1316(a)(1), 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.5, 3.50(b), 
3.213, 3.500(n)(3) (1998).

2. There was an indication of bad faith on the part of the 
appellant in the creation of the overpayment indebtedness.  
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 1.963, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant has met her burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that her claim is well-grounded; 
that is, the claim is plausible.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Further, there is no indication 
that there are additional, pertinent records which have not 
been obtained.  Accordingly, there is no further duty to 
assist the appellant in developing her claim as mandated by 
38 U.S.C.A. § 5107(a).

Factual Background

The veteran had recognized service from February 1945 to 
April 1946.  He died on March [redacted] 1948, and the cause of 
death was listed as pulmonary tuberculosis.  Service 
connection for the cause of the veteran's death, pulmonary 
tuberculosis, was established by an October 1953 rating 
decision.  

In a November 1953 letter to the RO, the appellant stated 
that, since the death of the veteran, she had not yet 
remarried but admitted to having "sexual relationships" 
with H.L. which resulted in the birth of a son.  She reported 
that she had no other such relationships.

A Field Examiner's Report, dated in May 1955, indicates that 
deposition testimony was obtained from the appellant, H.L., 
and the appellant's friends, neighbors, and relatives.  These 
individuals reported that the appellant and H.L. engaged in 
illicit relations and had a child but, as H.L. was legally 
married to another woman, the appellant and H.L. neither 
lived as husband and wife nor represented themselves as such 
in the community.

In a July 1955 Memorandum, VA General Counsel determined 
that, upon consideration of the facts concerning the 
appellant's relationship with H.L., there was "neither proof 
of marriage of the widow-claimant nor conduct from which an 
inference of remarriage can be drawn."  The opinion of the 
Office of the General Counsel was that the appellant may be 
recognized as the unremarried widow of the veteran.

Accordingly, by an August 1955 RO determination, the 
appellant was awarded death compensation as the unremarried 
widow of the veteran effective from March 30, 1948.

In June 1960, following the receipt of a letter from an 
informant, a field investigation was conducted by the VA to 
determine whether the appellant had remarried or was living 
in the relationship of husband and wife with any person since 
the veteran's death.  The field investigation included 
depositions of the appellant, the veteran's father, and the 
appellant's neighbors.  These individuals essentially 
reported that the appellant was known in the community as the 
widow of the veteran and that she and H.L. were regarded as 
being engaged in an illicit affair.  It was also determined 
that, although the appellant had an illegitimate child that 
had been fathered by H.L., there was no evidence of the 
ceremonial remarriage of the appellant.  

An August 1960 Memorandum from the General Counsel shows that 
the foregoing evidence was considered and it was concluded 
that the evidence failed to raise an inference of remarriage 
on the part of the appellant.  Accordingly, it was the 
opinion of the General Counsel that, on the present record, 
the status of the appellant as unremarried widow of the 
veteran had not changed. 

In April 1964, the appellant elected and was paid DIC, 
effective March 24, 1964, based upon her status as the 
surviving spouse of the veteran.  38 C.F.R. § 3.5.

In June 1997, a Field Examination was conducted to verify 
whether the beneficiary was still alive and, if alive, to 
ascertain her identity, assess her physical and mental 
condition, determine her marital status, and deliver her VA 
check.  The Report of Field Examination included the 
examiner's comment that the appellant was observed 
ambulatory, could still attend to her personal daily needs, 
and was in possession of her normal mental faculties.  
Additionally, it was noted that the appellant claimed that 
her former paramour was still visiting her and she 
represented him as her husband.  Accordingly, it was 
recommended that the case be referred to the Adjudication 
Division for proper action.  

An August 1997 Field Examination Request notes the findings 
contained in the Report of Field Examination conducted in May 
1955, June 1960, and June 1997.  A thorough field 
investigation concerning the appellant's marital status was 
requested.  Specifically, the investigation was to include 
evidence of how the appellant represented her marital status, 
how she was generally regarded in the community, whether she 
performed any duties of a wife to H.L. or to any other man, 
and the exact date any such relationship began.  

Accordingly, in connection with the requested field 
investigation, the appellant executed a certified sworn 
deposition in October 1997 which was witnessed by H.L.  She 
testified that her affair with H.L. began in 1950 and one 
child was born of this relationship, in July 1952.  However, 
she reported that she and H.L. could not live as husband and 
wife because H.L. was married to another woman.  The 
appellant recalled that she came to the United States in 1972 
and, upon her return to the Philippines in February 1982, she 
and H.L. began living together as husband and wife because he 
had become a widower sometime in 1979.  She stated that, 
since living with H.L., she has discharged the duties of a 
wife to him and represents herself in the community as his 
wife.  She also stated that she is reputed in the community 
as the wife of H.L.  The appellant stated that she had no 
complaint with the manner in which her deposition was taken.  
The appellant certified that she had voluntarily executed the 
deposition and the same was read and translated to her in 
Tagalog dialect which she understood.  She further certified 
that the contents therein were true and correct to the best 
of her personal knowledge and belief.  The VA field 
investigator taking the deposition, also certified that it 
was read and translated to the appellant in the Tagalog 
dialect and understood by her before affixing her signature.  
The Report of Field Examination includes a postmarked 
envelope addressed to the appellant and her husband.  
Additionally, photographs depicting the appellant and H.L., 
both individually and together, were taken by the 
investigator, and admitted to record.

As a result of the above evidence, in January 1998, the RO 
retroactively terminated the appellant's DIC benefits on the 
basis that the appellant could no longer be recognized as the 
veteran's surviving spouse for VA purposes, effective 
February 1, 1982, the date she and H.L. started living 
together as husband and wife.

The decision resulted in the creation of an overpayment 
indebtedness charged to the appellant in the amount of 
$59,064.  

In a February 1998 statement to the RO, the appellant claimed 
that, although she allowed H.L. to come live with her at the 
urging of her son with H.L. and because H.L. was seriously 
ill, she did not consider him her husband.

In July 1998, the appellant requested a waiver of her 
overpayment indebtedness.  She also submitted a Financial 
Status Report, VA Form 20-5655, dated on July 9, 1998, which 
showed that she had no income, assets, or installment 
contracts and other debts.  She also reported that her total 
monthly expenses were 2,000 Philippine pesos.  

A July 1998 decision on waiver by the Committee on Waivers 
and Compromises at the RO denied the appellant's request for 
a waiver, finding the existence of "misrepresentation and 
bad faith" on the part of the appellant, thereby precluding a 
waiver.

In a July 22, 1998, Financial Status Report, the appellant 
again reported no income, assets, or installment contracts 
and other debts.  However, her total monthly expenses 
increased to 3,200 Philippine pesos.  

In her August 1998 Appeal to Board of Veterans' Appeals, VA 
Form 9, the appellant stated that she never admitted to 
living with H.L. as husband and wife since February 1982.  
She recalled that her admission was that he was her 
boyfriend, not her "legal husband."  

Analysis

In a waiver case such as the one currently before the Board, 
VA must examine sequentially, two potential bases for relief:  
Whether the appellant's DIC benefits were properly 
terminated, and waiver of the debt.  The RO has found that 
the appellant's DIC benefits were properly terminated in 
accordance with the provisions of 38 C.F.R. § 3.50(b), and 
that a waiver of recovery was precluded because of the 
existence of bad faith on the part of the appellant in 
accordance with 38 C.F.R. §§ 1.963 and 1.965.

Termination of DIC Benefits:  The appellant was granted death 
benefits and then dependency and indemnity compensation, in 
part, because she was the "surviving spouse" of a veteran 
who's cause of death was service connected.  38 U.S.C.A. 
§ 1316(a)(1); 38 C.F.R. § 3.5(a)(2) (1998).  The term 
"surviving spouse" means a widow or widower.  38 C.F.R. § 
3.50(c).  A "widow" is a person who was the lawful spouse of 
the veteran at the time of his death and:

(1) Who lived with the veteran continuously from 
the date of marriage to the date of the 
veteran's death except where there was a 
separation which was due to the misconduct of, 
or procured by, the veteran without fault of the 
spouse, and

(2) Who was not remarried or (in cases not 
involving remarriage) has not since the death of 
the veteran and after September 19, 1962, lived 
with another person of the opposite sex and held 
herself out openly to the public to be the 
spouse of such other person.  On and after 
January 1, 1971, the requirement of this 
paragraph (b)(1) is that she be unmarried and 
not living with another person of the opposite 
sex and holding herself out openly to the public 
as the spouse of such other person.  38 C.F.R. § 
3.50(b).

For the purpose of discontinuing DIC benefits to a surviving 
spouse, a statement by the surviving spouse or remarried 
surviving spouse setting forth the month and year of 
remarriage will be accepted in the absence of contradictory 
information.  38 C.F.R. § 3.213(a)(2) (1998).

In the instant case, the preponderance of the evidence before 
the Board demonstrates that, at the time of the October 1997 
field investigation, the appellant and H.L. were unmarried, 
but were clearly living together and holding themselves out 
openly to the public as husband and wife.  The reasons 
supporting that conclusion are many.  First, the June 1997 VA 
investigation that led to that revelation was not initially 
conducted exclusively for purposes of probing into the 
appellant's marital status, but also for the purposes of 
determining whether she was still alive and, if so, the 
status of her physical and mental health.  One must believe 
therefore, that the VA investigator conducting the 
investigation had no preconception as to what the 
investigation would reveal.  Further, there is no evidence in 
the claims folder that would suggest that the VA investigator 
was anything more than an objective VA employee.

Secondly, the sworn deposition of the appellant explicitly 
outlines the basis of their relationship, their intentions 
with respect to how they desired the public to perceive their 
relationship, and the habitual behavior that characterized 
their relationship.  It is at least possible to believe that, 
prior to the death of the spouse of H.L. sometime in 1979, he 
may have returned home to her after having spent time with 
the appellant, as had been determined in prior VA 
investigations and opinions of the General Counsel.  It is 
unreasonable to conclude, however, that he would have acted 
in a similar manner following his spouse's demise, 
particularly in the face of the facts revealed in the prior 
depositions of the appellant.

Thirdly, following the taking of her deposition, the VA 
investigator was able to get a sense of what the public 
perception of the appellant's relationship with H.L. was in 
the appellant's community, from both interested and 
disinterested individuals.  That evidence clearly 
corroborates the admissions of the appellant in her October 
1997 deposition, namely that they had lived together for over 
fifteen years and desired others in the community to consider 
them as husband and wife.

The Board takes note that the appellant has subsequently 
claimed that she permitted H.L. to live with her only at the 
urging of their son and because H.L. was seriously ill and 
that she did not consider him her husband.  However, 
notwithstanding the fact that she had certified that the 
October 1997 deposition had been read and translated to her 
and that the contents therein were true and correct to the 
best of her personal knowledge and belief, if the appellant's 
deposition was the only piece of evidence tending to show the 
nature of her relationship with H.L., some doubt as to its 
credibility could have been placed at issue.  However, her 
deposition was a fraction of the evidence available to 
determine her marital status.  For example, the appellant's 
cohabitant, H.L. was also in attendance at the time that the 
appellant executed her deposition and he was a witness 
thereto.  In addition, the investigator noted that additional 
corroboration had been provided from disinterested witnesses 
in the community and he offered his own personal 
observations.  Finally, the ultimate conclusion that the 
appellant and H.L. were living together as husband and wife 
following the death of H.L.'s spouse is not inconsistent with 
the overall history of their relationship.

Moreover, the appellant has offered no evidence supporting 
her claim that she and H.L. were not in an ostensible marital 
relationship, except for her own uncorroborated statements.  
Because of the substantial interest that she has in the 
matter at hand, and her failure to provide probative evidence 
supporting her assertions, the Board does not find her 
current version of events credible.  

For purposes of establishing the effective date for the 
discontinuance of the appellant's DIC benefits, under 
criteria governing the discontinuance of benefits due to a 
surviving spouse's remarriage, regulations impose that it is 
to be the date of the last day of the month before the 
widow's remarriage.  38 U.S.C.A. § 5112; 38 C.F.R. § 
3.500(n).  Since the appellant testified in October 1997, 
that she and H.L. had lived together openly as husband and 
wife since February 1982, the RO established that February 1, 
1982, would be the effective date in the instant case for the 
discontinuance of the appellant's DIC benefits.  The 
appellant has not challenged this specific finding, and the 
Board has no basis to conclude that another effective date 
should have been applied.

In conclusion, since the preponderance of the evidence 
demonstrates that the appellant and H.L. were living together 
and holding themselves out openly to the public as husband 
and wife from February 1982, the appellant's DIC benefits 
were properly terminated, effective February 1, 1982.  
Accordingly, the decision of the RO is affirmed.

Waiver:  The law precludes a waiver of recovery of an 
overpayment or a waiver of collection of any indebtedness 
where an indication of any one of the following elements is 
found to exist: (1) Fraud, (2) misrepresentation, or (3) bad 
faith.  38 U.S.C.A. § 5302(c).  Upon this finding, any 
contentions or evidence relating to equity and good 
conscience necessitating a waiver, such as it relates to 
undue hardship, etc., becomes "moot."

The RO found the existence of misrepresentation and bad faith 
on the part of the appellant in the creation of the 
indebtedness.  Notwithstanding that determination, since an 
indication of even one of the foregoing elements would 
preclude further consideration for a waiver, for purposes of 
clarity and brevity, the Board will limit its review to 
whether there was an indication of bad faith on the part of 
the appellant.  VA's regulations provide the following:

Bad faith.  This term generally describes unfair or 
deceptive dealing by one who seek to gain thereby 
at another's expense.  Thus, a debtor's conduct in 
connection with a debt arising from participation 
in a VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with 
actual fraudulent intent, is undertaken with intent 
to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the 
government.

38 C.F.R. § 1.965(b)(2).

The Board has taken into consideration the appellant's 
actions in 1997, both prior to and following the VA 
investigation that led to the realization that she and H.L. 
were living together as husband and wife.  The Board has also 
considered her actions in the distant and more recent past.  
The Board must reasonably conclude that, in the instant case, 
the appellant exhibited a willful intention to seek an unfair 
advantage over the VA, and neglected or refused to fulfill a 
duty to disclose to the VA that she was living with a man in 
a husband and wife relationship.  The Board must further 
conclude that her actions were prompted by her self-interest, 
and not by any confusion or the lack of understanding as to 
what the law required of her.

The evidence discloses that the appellant had been notified 
on a number of occasions that her receipt of DIC benefits 
would be discontinued if she either remarried or lived with a 
man in a manner that was ostensibly as husband and wife.  
Significantly, the appellant's relationship with H.L. had 
been formally investigated on at least three separate 
instances since 1955.  Despite the obvious understanding of 
the responsibility that she had to inform VA within a 
reasonable time that she was in co-habitation with a man as 
her husband, the appellant failed to disclose that material 
fact until the June 1997 Field Examination.  Clearly, her 
failure to act resulted in the overpayment of substantial 
benefits to her over an extended period of time, namely from 
February 1982 to April 1998, in the amount of $59,064.

In conclusion, the foregoing record as a whole clearly 
portrays a pattern of action that was motivated by self-
interest.  Although her behavior may not have been sinister, 
per se, it was deceptive up until the time that she finally 
admitted the true nature of her relationship with H.L., 
during the June 1997 Field Examination and in her October 
1997 deposition, and resumed thereafter when she subsequently 
denied that that she had been living with H.L. as husband and 
wife since February 1982.  The evidence demonstrates all the 
essential elements of "bad faith."  As a matter of law, the 
finding of bad faith by the RO on the part of the appellant 
is supported by the factual evidence.  The appellant's 
conduct was undertaken with the intent to seek an unfair 
advantage, with knowledge of the likely consequences, and it 
resulted in a loss to the government.  Based upon the 
appellant's actions, the overpayment indebtedness was 
created, and as a matter of law, the consideration of a 
waiver is precluded.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 
1.965.  In arriving at its decision in this regard, the Board 
has carefully reviewed the entire record but does not find 
the evidence to be so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107.


ORDER

The appeal of the decision to terminate the appellant's DIC 
benefits, effective February 1, 1982, is denied.

Waiver of recovery of the overpayment of DIC benefits in the 
calculated amount of $59,064 is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

